           Case 1:20-cv-00639 Document 1 Filed 03/04/20 Page 1 of 10



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

DANA CHAVIS,
Federal Defender Services
 of Eastern Tennessee, Inc.
800 S. Gay Street, Suite 2400
Knoxville, TN 37929

      Plaintiff,

v.                                            Civil Action No. 1:20-cv-639

UNITED STATES DEPARTMENT OF JUSTICE,
950 Pennsylvania Avenue, NW
Washington, DC 20530

and

BUREAU OF ALCOHOL, TOBACCO, FIREARMS
 AND EXPLOSIVES,
Disclosure Division, Room 4E.301
99 New York Avenue, NE
Washington, DC 20226

      Defendants.

      COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

1.    This cause of action is brought pursuant to the Freedom of Information Act

      (FOIA), 5 U.S.C. § 552, and the Privacy Act of 1974 (Privacy Act), 5 U.S.C. §

      552(a), to redress the deprivation of Plaintiff’s rights under the Act caused by

      the failure of the Department of Justice and Bureau of Alcohol, Tobacco,

      Firearms and Explosives (ATF) to fulfill Plaintiff’s request for records

      relating to the crime for which David Runyon and others were charged,

      convicted and sentenced.
         Case 1:20-cv-00639 Document 1 Filed 03/04/20 Page 2 of 10



2.   This case seeks declaratory relief that Defendants are in violation of the

     FOIA for failing to fulfill Plaintiff's request for records, and injunctive relief

     that Defendant immediately and fully comply with Plaintiff’s request under

     the FOIA.

                         JURISDICTION AND VENUE

3.   This Court has subject matter jurisdiction over this action and personal

     jurisdiction over Defendants pursuant to 5 U.S.C. § 552(a)(4)(B) (FOIA), 5

     U.S.C. § 552a(g)(1)(b) (Privacy Act), and 28 U.S.C. § 1331 (federal question).

     Venue lies in this district under 5 U.S.C. § 552(a)(4)(B) and 5 U.S.C. §

     552a(g)(5), which provide that the district court of the United States in the

     District of Columbia has jurisdiction to enjoin these federal agencies from

     withholding agency records and to order the production of any agency records

     improperly withheld from the Plaintiff.

                                     PARTIES

4.   Plaintiff, Dana Chavis, is an adult citizen of the United States and resident of

     Knox County, Tennessee. Plaintiff Chavis is employed as an attorney for

     Federal Defender Services of Eastern Tennessee, Inc. (FDSET), 800 S. Gay

     Street, Suite 2400, Knoxville, Tennessee 37929.

5.   Plaintiff is harmed by Defendants’ failure to comply with the FOIA.

6.   Defendant Department of Justice (DOJ) is an agency of the United States

     Government within the meaning of 5 U.S.C. §§ 551, 552(f), and 702 that has

     possession, custody, and/or control of the records that Plaintiff seeks and is



                                           2
          Case 1:20-cv-00639 Document 1 Filed 03/04/20 Page 3 of 10



      responsible for fulfilling Plaintiff’s FOIA request. Defendant’s failure to

      produce records responsive to Plaintiff’s request, or make any determination

      regarding Plaintiff’s request, occurred within this district. The DOJ

      headquarters are located at 950 Pennsylvania Avenue NW, Washington, D.C.

      20530.

7.    Defendant Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) is an

      agency within the meaning of 5 U.S.C. §§ 551, 552(f), and 702, and is a

      component of DOJ. Defendant ATF has possession, custody and/or control of

      the records Plaintiff seeks. Defendant’s failure to produce records responsive

      to Plaintiff’s request, or make any determination regarding Plaintiff’s

      request, occurred within this district. The ATF headquarters are located at

      99 New York Avenue, NE, Washington, D.C. 20226.

       FACTS GIVING RISE TO PLAINTIFF'S CLAIMS FOR RELIEF

8.    Plaintiff Chavis is employed as an attorney for FDSET.

9.    On May 22, 2015, Ms. Dana Chavis was appointed as co-counsel to represent

      David Runyon, an indigent capital defendant, in his federal post-conviction

      proceedings.1

10.   David Runyon was criminally charged in the United States District Court for

      the Eastern District of Virginia in the same indictment with Michael

      Anthony Eric Draven, a/k/a “Anthony James Neff” with conspiracy to commit




1Order, Runyon v. United States, No. 4:08-cr-16 (E.D. Va. May 22, 2015), ECF No.
435.
                                          3
          Case 1:20-cv-00639 Document 1 Filed 03/04/20 Page 4 of 10



      murder for hire, carjacking resulting in death, bank robbery resulting in

      death, interference of commerce by robbery, and use of firearm in furtherance

      of a crime of violence. The case received nationwide publicity.

11.   ATF is a component of DOJ. ATF agents and local law enforcement agencies

      participated in the execution of search warrants and the collection of evidence

      in David Runyon’s case.

12.   On June 15, 2016, in her capacity as an Assistant Federal Community

      Defender, Ms. Dana Chavis made a request to the ATF for records under the

      Freedom of Information Act (5 U.S.C. § 552) (FOIA), and the Privacy Act of

      1974 (5 U.S.C. § 552a). (Attachment A).

13.   On June 21, 2016, the ATF acknowledged receipt of Plaintiff’s records request

      and assigned it Request Number 2016-0729. The ATF’s letter stated:

             Based on the information in your request letter, it appears that
      you may be requesting information on behalf of another individual. If
      this is the case, I will only be able to provide you with public source
      information or other segregable information. In order to disclose as
      much information as possible to you, you will need to have your client
      verify his/her identity[.]

      (Attachment B).

14.   On July 18, 2016, Plaintiff provided Defendant with a Certificate of Identity

      form for David Runyon. (Attachment C).

15.   Plaintiff received a response from ATF on November 1, 2018, denying the

      request pursuant to 5 U.S.C. § 552(b)(7)(A) because it “relate[s] to ongoing

      litigation in federal court.” The request was assigned Request Number 2016-

      1152. (Attachment D).

                                          4
            Case 1:20-cv-00639 Document 1 Filed 03/04/20 Page 5 of 10



16.   On January 7, 2019, Plaintiff appealed the blanket withholding of records.

      The matter was assigned Appeal Number DOJ-AP-2019-001705. (Attachment

      E).

17.   On May 21, 2019, the U.S. Department of Justice Office of Information Policy

      affirmed ATF’s action on Plaintiff’s request. (Attachment F).

                              CAUSES OF ACTION

                                      Count I

                     Violation of FOIA (5 U.S.C. § 552) for
                   Wrongful Withholding of Agency Records

18.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

19.   The FOIA, 5 U.S.C. § 552, requires agencies of the federal government to

      release requested records to the public unless one or more specific statutory

      exemptions apply.

20.   An agency must respond to a party making a FOIA request within 20

      working days, notifying that party of at least the agency’s determination

      whether or not to fulfill the request, and of the requester’s right to appeal the

      agency’s determination to the agency head. 5 U.S.C. § 552(a)(6)(A)(i).

21.   If an agency fails to comply with the applicable time limit for responding to a

      FOIA request, the requesting party “shall be deemed to have exhausted his

      administrative remedies[.]” 5 U.S.C. § 552(a)(6)(C)(i).

22.   This Court has jurisdiction, upon receipt of a complaint, “to enjoin the agency

      from withholding agency records and to order the production of any agency

      records improperly withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B).

                                          5
             Case 1:20-cv-00639 Document 1 Filed 03/04/20 Page 6 of 10



23.   Defendants are agencies subject to the FOIA. 5 U.S.C. § 552(f) and 5 U.S.C. §

      551.

24.   Defendants have possession of the documents and records that Plaintiff

      seeks.

25.   Plaintiff properly asked for records within Defendants’ control. 5 U.S.C. §

      552(a)(3). See Attachment C.

26.   Plaintiff is entitled by law to access to the records requested under the FOIA,

      unless Defendants make an explicit and justified statutory exemption claim.

27.   Defendants have failed to timely respond to Plaintiff’s records request, in

      violation of FOIA. 5 U.S.C. § 552(a)(6)(A).

28.   Defendants have failed to make responsive records available to Plaintiff, in

      violation of FOIA. 5 U.S.C. § 552(a)(3)(A).

29.   Defendants are wrongfully withholding these records from Plaintiff and have

      no legal basis for their actions in withholding the right of access to the

      requested records.

30.   Plaintiff has or is deemed to have exhausted all applicable administrative

      remedies as provided in the FOIA. 5 U.S.C. § 552(a)(6)(C)(i) (providing for

      constructive exhaustion when an agency fails to comply with applicable time

      limits).

31.   Therefore, Defendants have violated FOIA’s mandate to release agency

      records to the public by failing to release the records as Plaintiff specifically

      requested. 5 U.S.C. § 552(a)(3).



                                           6
          Case 1:20-cv-00639 Document 1 Filed 03/04/20 Page 7 of 10



                                      COUNT II

                      Violation of FOIA (5 U.S.C. § 552) for
                    Failure to Conduct a Reasonable Search

32.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

33.   Defendants are agencies subject to the FOIA. 5 U.S.C. §§ 552(f), 551.

34.   Plaintiff’s request for records properly seeks records within the possession,

      custody, and/or control of Defendants. 5 U.S.C. § 552(a)(3). See Attachment C.

35.   Defendants have failed to conduct a search reasonably calculated to identify

      all records responsive to Plaintiff’s request for records, in violation of its

      obligations under the FOIA. 5 U.S.C. § 552(a)(3).

36.   Plaintiff has or is deemed to have exhausted all applicable administrative

      remedies as provided in the FOIA. 5 U.S.C. § 552(a)(6)(C)(i) (providing for

      constructive exhaustion when an agency fails to comply with applicable time

      limits).

37.   Therefore, Defendants have violated FOIA’s mandate to release agency

      records to the public by failing to release the records as Plaintiff specifically

      requested. 5 U.S.C. § 552(a)(3).

                                       Count III

                 Violation of the Privacy Act (5 U.S.C. § 552a) for
                    Wrongful Withholding of Agency Records

38.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

39.   Defendants are agencies subject to the Privacy Act of 1974. 5 U.S.C. §

      552a(a).



                                            7
          Case 1:20-cv-00639 Document 1 Filed 03/04/20 Page 8 of 10



40.   Defendants have possession of the documents and records that Plaintiff

      seeks.

41.   Plaintiff properly asked for records within Defendants’ control. 5 U.S.C. §

      552a(b)(2) & (d). See Attachment C.

42.   Plaintiff is entitled by law to access to the records requested. See 5 U.S.C. §

      552a(b)(2).

43.   Defendants have failed to make responsive records available to Plaintiff, in

      violation of the Privacy Act. 5 U.S.C. § 552a(d).

44.   Defendants are wrongfully withholding these records from Plaintiff and have

      no legal basis for their actions in withholding the right of access to the

      requested records. See 5 U.S.C. § 552a(d).

45.   Plaintiff has or is deemed to have exhausted all applicable administrative

      remedies as provided in the Privacy Act.

                                     COUNT IV

           Violation of the Privacy Act of 1974 (5 U.S.C. § 552a) for
                   Failure to Conduct a Reasonable Search

46.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

47.   Defendants are agencies subject to the Privacy Act of 1974. 5 U.S.C. §

      552a(a).

48.   Defendants have possession of the documents and records that Plaintiff

      seeks.

49.   Plaintiff properly asked for records within Defendants’ control. 5 U.S.C. §

      552a(b)(2)& (d). See Attachment C.

                                           8
           Case 1:20-cv-00639 Document 1 Filed 03/04/20 Page 9 of 10



50.   Plaintiff is entitled by law to access to the records requested. See 5 U.S.C. §

      552a(b)(2).

51.   Defendants have failed to conduct a search reasonably calculated to identify

      all records responsive to Plaintiff’s request for records, in violation of the

      Privacy Act. 5 U.S.C. § 552a(d).

52.   Defendants are wrongfully failing to search for records responsive to

      Plaintiff’s request and have no legal basis for their actions in doing so and in

      withholding the right of access to the requested records. See 5 U.S.C. §

      552a(d).

53.   Plaintiff has or is deemed to have exhausted all applicable administrative

      remedies as provided in the Privacy Act.

                              RELIEF REQUESTED

      WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

in favor of Plaintiff and against Defendant(s), and:

(a)   Declare Defendants’ failure to comply with FOIA and the Privacy Act of 1974

      to be unlawful;

(b)   Declare that Plaintiff is entitled to disclosure of the requested records;

(c)   Order Defendants to conduct a search reasonably calculated to identify all

      records responsive to Plaintiff’s records request;

(d)   Order Defendants to immediately disclose, in their entirety, unredacted

      versions of all records responsive to the request that are not specifically




                                           9
         Case 1:20-cv-00639 Document 1 Filed 03/04/20 Page 10 of 10



      exempt from disclosure under the FOIA or the Privacy Act, including any

      non-identical copies of any such records;

(e)   Issue an injunction enjoining Defendants from withholding the records

      requested by Plaintiff; and,

(f)   Provide such other relief as the Court may deem just and proper.

                                              FEDERAL DEFENDER SERVICES
                                              OF EASTERN TENNESSEE, INC.

                                       BY:    /s/ Stephen M. Kissinger
                                              Stephen M. Kissinger, TN Bar 037082
                                              Asst. Federal Community Defender
                                              800 S. Gay Street, Suite 2400
                                              Knoxville, TN 37929
                                              Phone: (865) 637-7979
                                              Facsimile: (865) 637-7999
                                              Stephen_Kissinger@fd.org




                                         10
